Citation Nr: 1514935	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-14 279	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).

2. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating).


REPRESENTATION

Appellant represented by:	Hillary Wandler, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, T.B.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from October 2002 to August 2010.  He received the CIB (Combat Infantryman's Badge) during his service.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which reduced the evaluation assigned for an acquired psychiatric disorder to include PTSD, from 50 percent to 30 percent, effective May 13, 2011, and also denied entitlement to a TDIU rating.

In August 2014, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1. The competent medical evidence does not reflect that the Veteran had improvement of his service-connected PTSD so as to warrant a reduction in the assigned rating from 50 to 30 percent.

2. The Veteran's PTSD has been manifested by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, problems with concentration, irritability, frequently feeling tense and edgy, sleep disturbance, nightmares, memory impairment, diminished interest in activities, avoidance behaviors, and disturbances of motivation and mood; he has denied homicidal and suicidal ideation, denied hallucinations, delusions, obsessions, or compulsions, has had normal speech, been oriented and had good hygiene, has maintained a good relationship with his spouse and stepchildren, and keeps in touch with a few friends.  

3. The Veteran is service connected for migraine headaches, evaluated as 30 percent disabling effective September 1, 2010; PTSD, evaluated as 50 percent disabling prior to May 13, 2011, and 30 percent disabling from May 13, 2011; left shoulder instability, post chronic labral tear, evaluated as 10 percent disabling prior to April 11, 2011, and 20 percent disabling from April 11, 2011; lumbar spondylosis with degenerative joint disease (DJD), evaluated as 10 percent disabling, effective from September 1, 2010; left knee patellofemoral syndrome (PFS), evaluated as 10 percent disability, effective from September 1, 2010; right knee PFS, evaluated as 10 percent disabling, effective from September 1, 2010; benign paroxysmal positional vertigo, evaluated as 10 percent disabling, effective from September 1, 2010; tinnitus, evaluated as 10 percent disabling, effective September 1, 2010; right foot sprain with 1st MTP DJD, evaluated as 0 percent disabling, effective from September 1, 2010; left ear hearing loss, evaluated as 0 percent disabling, effective from September 1, 2010; and mild right ulnar neuropathy, evaluated as 0 percent disabling, effective from September 1, 2010; with a combined evaluation of 80 percent, effective from September 1, 2010. 

4. The preponderance of the competent medical evidence of record suggests that the nature and severity of the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment. 


CONCLUSIONS OF LAW

1. The reduction of a 50 percent rating for an acquired psychiatric disorder, diagnosed as PTSD, to 30 percent, effective May 13, 2011, was not proper and the rating is restored.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 4.1 (2014).

2. The criteria for a rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as PTSD, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).

3. Resolving all reasonable doubt in the Veteran's favor, the criteria for the assignment of a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(3), 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim.  Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Supreme Court held that the burden of proving harmful error in VCAA notice rests with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2011 that fully addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and the presumption of prejudicial error does not arise.  See Shinseki v. Sanders, supra.  The Board concludes that all required notice has been given to the Veteran.  

Additionally, in August 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  The Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the undersigned enumerated the issues on appeal and information was also solicited regarding the nature of his current disability, to include whether there were any outstanding records.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted, and nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  The Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim.  

The Board also finds VA has satisfied its duty to assist the Veteran in developing of the claim.  VA obtained all identified and available service and post-service treatment records for him.  Further, the Veteran underwent VA examinations in 2011 and 2013, to assess the severity of his PTSD, which included a review of the claims folder, a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duties to the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

PTSD

By September 2010 rating decision, the Veteran's PTSD was initially evaluated as 50 percent disabling, effective September 1, 2010.  However, by rating decision dated in August 2011, the RO reduced the evaluation for the service-connected PTSD from 50 percent to 30 percent, effective from May 13, 2011.  The reduction was based on the results of a VA examination in May 2011.  His combined rating for service-connected disabilities remained at 80 percent, effective September 1, 2010.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the veteran's condition).  

Specifically, where a reduction in the evaluation of a service-connected disability or employability status is considered warranted, and the reduction would result in the reduction or discontinuance of compensation payments currently being made, certain guidelines set forth in 38 C.F.R. § 3.105(e) must be followed.  However, 38 C.F.R. § 3.105(e) does not apply if the rating reduction does not reduce the veteran's net compensation.  See VAOPGCPREC 71-91 (Nov. 7, 1991).  Because the August 2011 rating decision did not result in reducing the Veteran's total compensation, the RO did not have to follow the notice procedures required under 38 C.F.R. § 3.105(e).  

Therefore, the only question to be addressed is whether, given the available evidence, a reduction to a 30 percent rating was warranted.  In this regard, disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id. 

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 

The record reflects that the Veteran's PTSD has been evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under DC 9411, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 , DC 9411. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.  A 70 percent rating is warranted for PTSD when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id. 

Factual Background

For purposes of background, on a VA examination in February 2010, the Veteran reported nightmares, flashbacks, difficulty falling asleep, irritability, avoidance of people, and depression.  He was married and his wife had 4 children.  He reported having some friends.  Mental status examination showed that the Veteran was cooperative, neatly dressed, and oriented in all spheres.  His mood was described as mildly depressed, and his speech, communication and thought processes were in the normal range, with no obsessions, hallucinations or delusions observed.  A GAF score of 60 was assigned indicating a moderate social and employment handicap.

On a report of the Medical Evaluation Board psychiatric evaluation, it was noted that the Veteran's most prominent symptom was a remarkable lack of emotional range.  It was noted he had a blunted affect and seemed mentally isolated, showed extraordinary reluctance to discuss anything with combat content.  He admitted to extreme emotional reactions when he thinks of past military experiences, and that these reactions are so frightening to him that he will do anything to block his emotions to avoid them.  He reported repeated disturbing images of his military experiences.  The diagnosis was PTSD, moderate to severe, and the GAF score was 60.  It was noted that the Veteran had difficulties with his family relations, and he seemed have pulled back from the world, but his judgment and thinking seem unimpaired.  His mood was sad at times and he had difficulties with crowds, great difficulties with environmental triggers including television shows, movies, or anything with war content.  In an addendum, completed in May 2010, a GAF score of 65 was assigned, and it was noted that the Veteran continued to have symptoms of moderate PTSD, and had only mild improvement since the last evaluation.  

On a VA examination in May 2011, the Veteran reported he recently began receiving medication and monthly individual psychotherapy.  He reported no remissions since his last VA examination, and that his symptoms have been about the same since then, though perhaps his anxiety had increased.  He reported he was set on edge easily, was easily startled, woke up at night with racing heartbeat, had trouble falling asleep, and did not like dealing with people.  He reported he was secluded and did not like to be around loud noises and crowds.  He denied suicidal and homicidal ideation.  He was unemployed, had not worked since service, and reported he had applied for jobs and had been denied from some jobs because of physical incapacity.  He also reported there were a whole lot of jobs he wanted to do, but needed a job where he did not have to deal with a lot of people.  He had not sought Voc Rehab services.  He had been married for 4 years, got along well with his wife, and reported he got along well with her children.  He took his stepchildren fishing and camping and participated in sports activities.  He had several friends, many in the military, whom he spoke to regularly.  His leisure activities included fishing and hunting.  On mental status examination he was oriented, had good eye contact and normal speech, but a guarded manner and anxious mood.  His though processes were goal directed, and no obsessions, compulsions, hallucinations or delusions were reported or observed.  He reported short term memory problems, and his judgment and insight were adequate.  His PTSD was assessed as mild to moderate, and a GAF score of 60 was assigned.  The examiner concluded that the overall picture was of an individual who had made a satisfactory adjustment since his last VA examination, to the extent there were no gross indications of behavior control problems, subjective unhappiness, or family dysfunction.  The examiner noted that the Veteran's decision to seek employment appears partially due to PTSD avoidant symptoms and partially due to being uninterested in working.  The examiner also concluded that his PTSD symptoms had not increased since his last VA examination and remained in the mild to moderate range.  He continued to have PTSD related sleep disturbance, frequent irritability, and significant social avoidance.  The examiner also noted that the Veteran had previously demonstrated the ability to engage in gainful employment with his condition, and opined that the Veteran's PTSD would not render him unable to secure or follow a substantially gainful occupation consistent with his level of experience and education.

On a VA examination in February 2013, the diagnosis was PTSD and a GAF score of 62 was assigned.  The examiner summarized the Veteran's level of occupational and social impairment from PTSD, by marking the box for "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The examiner noted that since the prior VA examination in May 2011, the Veteran continued to live with his wife and step-children and there was little change in his overall situation.  His parents lived near and he saw them monthly.  He mostly associated with his immediate family, and had a few friends in town, but did not talk to them a lot.  He kept in contact with a couple of military buddies, and spent quite a bit of time with his stepchildren and went to their various sports or other activities.  He did some fishing and camping in warmer weather, and also had gone hunting his year.  He reported a good relationship with his wife.  He reported he had applied for jobs, but not obtained any, and was initially accepted for employment at BNSF, but was disqualified for medical reasons.  He reported that the main reason he is unable to work is because of his medical problems.  He had not received mental health treatment since mid-2011 because he did not think that it was helping.  He reported his medications were causing more side effects than providing benefits, and did not feel any particular change when he went off the medication.  His PTSD symptoms included recurrent and distressing recollections of the event, efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places or people that arouse recollections of the trauma, feeling of detachment or estrangement from others, difficulty with asleep, irritability, difficulty concentrating, hypervigilance, an exaggerated startle response, and anxiety.  The Veteran reported being on edge and irritable, and that he was more antisocial than he used to be, and did not like dealing with people or going to public places.  He felt on edge when he was around more people, but was able to go out in public when he needed to.  He claimed that these problems are about the same as they have been for years, and denied other problems.  He indicated that his symptoms were minimal if he is at home, and that he was more likely to experience feeling on edge and hypervigilant when out in public.  He reported mild memory problems.  On mental status examination he was cooperative, his psychomotor activity and affect were restricted, and his speech was normal.  He had no difficulty tracking the conversation and providing relevant answers.  His thought processes were logical and organized.  He denied hallucinations, suicidal or homicidal ideation, as well as obsessive-compulsive thoughts or behaviors.  He denied significant depression or anger, and described his mood as more disconnected than anything.  The examiner opined that based on this evaluation, the Veteran's description of symptoms and functioning suggested little overall change in symptom severity and functioning since the VA examination two years prior, and that the overall severity of his PTSD symptomatology appeared to be mild to moderate.  The examiner also opined that the Veteran's PTSD does not reach a severity to preclude being employed.

In August 2014, the Veteran testified that his current PTSD symptoms included sleep problems, occasional nightmares, diminished interest in activities such as hunting, fishing, mountain biking, and hiking.  He avoided social interactions with friends and family.  He had a close relationship with his wife, but no one else.  He avoided crowds, worried a lot about safety, and was short tempered with occasional violence.  He reported he got short with his stepchildren and came down hard on them.  He had a couple of friends who he talked to approximately once a month.  He was frequently numb and detached, was forgetful, and had trouble concentrating.  


Analysis

After reviewing the May 2011 VA examination report in comparison to the prior psychiatric evaluations in 2010, the Board determines at the outset that the reduction was improper and the 50 percent rating is appropriate.  In that regard, the Board notes that on the VA examination in 2011, the Veteran reported his symptoms had been about the same since then, though perhaps his anxiety had increased, and the examiner concluded that the overall picture was of an individual who had made a satisfactory adjustment since his last VA examination and his symptoms had not increased since his last VA examination and remained in the mild to moderate range.  It was also noted that the Veteran continued to have PTSD related sleep disturbance, frequent irritability, and significant social avoidance.  Further, the GAF scores remained similar as the GAF score assigned in 2010 were 60 and 65, and the GAF score in 2011 was 60.  Therefore, the Board concludes that the most probative evidence of record shows that the reduction was improper and that the 50 percent rating for the Veteran's PTSD must be restored.

However, a rating in excess of 50 percent is not warranted.  Specifically, the Board notes that the record reflects that the Veteran received therapy and medication through 2011, but stopped both.  He continued to be seen for mental health monitoring, as shown by VA treatment records, and in addition, during the period in question, the Veteran underwent VA examinations in 2011 and 2013.  A review of the objective evidence of record from this period tends to show fluctuating PTSD symptoms, ranging from mild to moderate.  Moreover, PTSD symptoms during this time period may be characterized as productive of reduced reliability and productivity due to symptoms such as concentration, irritability, frequently feeling tense and edgy, sleep disturbance, nightmares, memory impairment, avoidance behaviors, and disturbances of motivation and mood.  With regard to social relationships, the Veteran has maintained a good relationship with his wife and step children and a few friends, but has struggled with other relationships.  With regard to employment, he has not worked since service, in large part, by his own report, due to his medical problems more so than his PTSD. 

In discussing the criteria required for a 70 percent rating, noting that although some of the Veteran's recorded symptoms are not specifically provided for in the Rating Schedule, such as irritability or sleep disturbance, the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, supra.  With regard to work, the Board notes that, although the Veteran's PTSD may have affected his employment, he has indicated, and the preponderance of the evidence supports, that his medical problems have primarily impacted his employability.  Moreover, with regard to social impairment, while some impairment has been shown and the Veteran reported he isolates himself, the record shows that he maintains relationships with his wife, stepchildren, parents, and a few friends, albeit infrequently.   

With regard to symptoms listed for a 70 percent rating, while the list is not exhaustive, the Board notes that the Veteran has denied suicidal and homicidal ideation and denied hallucinations and delusions, and objective examinations have shown him to have normal speech, ability function independently, appropriately, and effectively, proper hygiene, and orientation in all spheres.  In addition, an inability to establish and maintain effective relationships has not been shown.  Thus, the Board concludes that the record does now show that the criteria for a 70 percent rating for PTSD have been met or approximated.  38 C.F.R. §4.7.  Even considering the GAF scores ranging from 60 to 65, the Board still finds that the criteria for a rating in excess of 50 percent still have not been met or approximated.  Thus, he is not entitled to a rating in excess of 50 percent for his PTSD.  

The Board also finds that the Veteran's PTSD does not warrant referral for consideration of the assignment of an extra-schedular rating at any point during the appeal period.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that the Veteran's disability picture due to his service-connected PTSD is adequately contemplated by the rating schedule.  The rating criteria take into account social and occupational functioning in assessing the severity of his PTSD, and provide for a greater rating for more severe impairment; thus there is no showing that the rating criteria are inadequate.  Also, while the Veteran's PTSD may impact his employment, there has not been a showing of marked interference with employment nor has he had frequent hospitalizations due to PTSD.  Thus, referral for the assignment of an extraschedular disability rating is not warranted.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, supra. 

TDIU.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

In addition, there are circumstances under which disabilities may be combined and yet still be considered one disability and therefore requiring only a 60 percent rating: (1) Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  See 38 C.F.R. § 4.16(a)(4).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is service connected for migraine headaches, evaluated as 30 percent disabling, effective September 1, 2010; left shoulder instability, post chronic labral tear, evaluated as 10 percent disabling prior to April 11, 2011, and 20 percent disabling from April 11, 2011; lumbar spondylosis with degenerative joint disease (DJD), evaluated as 10 percent disabling, effective from September 1, 2010; left knee patellofemoral syndrome (PFS), evaluated as 10 percent disability, effective from September 1, 2010; right knee PFS, evaluated as 10 percent disabling, effective from September 1, 2010; benign paroxysmal positional vertigo, evaluated as 10 percent disabling, effective from September 1, 2010; tinnitus, evaluated as 10 percent disabling, effective September 1, 2010; right foot sprain with 1st MTP DJD, evaluated as 0 percent disabling, effective from September 1, 2010; left ear hearing loss, evaluated as 0 percent disabling, effective from September 1, 2010; and mild right ulnar neuropathy, evaluated as 0 percent disabling, effective from September 1, 2010.  

Given the Board's determination discussed above, the Veteran has a 50 percent disability rating for his PTSD.  Since the Veteran has a single disability in excess of 40 percent and combined evaluation of 70 percent or morem his service-connected disabilities meet the criteria for schedular consideration of TDIU.  38 C.F.R. § 4.16(a). 

Moreover, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  Specifically, a review of the record reflects that the Veteran did not complete high school, but did receive his GED.  He reported he had no additional education or training beyond his GED.  Further, several VA providers have provided opinions to the effect that the Veteran's various service-connected disabilities, to include PTSD, do not render him unable to secure or follow substantially gainful employment.  Also, in support of his claim, the Veteran and his representative recently submitted a report of an Employability Assessment, conducted in October 2014, by R.G., MS, a private vocational rehabilitation counselor from Rocky Mountain Rehab, P.C., who reviewed the claims folder, interviewed the Veteran, and also cited to supporting literature.  In the lengthy report, complete with references to the record including VA providers' opinions, R.G. provided a thorough assessment of the impact of the Veteran's service-connected disabilities on his employability.  R.G. essentially opined that the Veteran's service-connected issues currently rendered him unemployable, and that it was unlikely that the Veteran would be able to secure a position with an employer willing or able to accommodate his unpredictable weekly absences, his physical limitations, his anxiety, and his cognitive deficits.  

After having carefully reviewed the record, to include the competent evidence most recently submitted by the Veteran, and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities render him unemployable.  Thus, as there is probative evidence both for and against the claim in this case, the evidence is in equipoise with respect to whether the Veteran's service-connected disabilities alone preclude him from obtaining and retaining substantially gainful employment.  In resolving all doubt in the Veteran's behalf, entitlement to a TDIU has been established and his appeal is granted.  38 C.F.R. § 4.16.



ORDER

The reduction in the rating for an acquired psychiatric disorder, diagnosed as PTSD, from 50 to 30 percent, effective May 13, 2011, was not proper and the 50 percent rating is restored, subject to the law and regulations governing payment of monetary benefits.

Entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as PTSD, is denied.

Entitlement to a TDIU rating is granted, subject to the laws and regulations governing the payment of monetary benefits. 




____________________________________________
B. T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


